EXHIBIT 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 with Respect to the Annual Report on Form 10-K for the Year ended October 31, 2009 of Urstadt Biddle Properties Inc Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Urstadt Biddle Properties Inc. a Maryland corporation (the “Company”), does hereby certify, to the best of such officer’s knowledge, that: 1. The Company’s Annual Report on Form 10-K for the year ended October 31, 2009 (the “Form 10-K”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and 2. Information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:January 13, 2010 /s/ Charles J. Urstadt Charles J. Urstadt Chairman and Chief Executive Officer Dated:January 13, 2010 /s/ John t. Hayes John T. Hayes Senior Vice President and Chief Financial Officer The certification set forth above is being furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and should not be deemed to be filed under the Exchange Act by the Company or the certifying officers.
